DETAILED ACTION
Applicant amendment received on May 2, 2022 in which claims 1, 7 and 14 were amended, has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REMARKS
The Applicant argues that he/she may be amenable to filing a terminal disclaimer, if necessary, when the present claims are indicated allowable. 
In response to the Applicant’ statement regarding the terminal disclaimer, the Examiner is maintaining the obviousness-type double patenting until a terminal disclaimer is filed.

The Applicant amended claim 1 by adding the limitation “wherein one of the neighboring pixels is not positioned in a same row or same column as the pixel”.  The prior art of record, namely, Strom et al. (US Patent Application Publication no. 2013/0011059) does meet the additional limitation.  The Examiner will provide an office action while providing the specific sections where the additional limitations are met by the prior art of record.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent no. 8,705,623 to Chen et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 14 of the instant application and claims 1, 9 and 15 of Patent no. 8,705,623 are drawn to the same invention.  A close look at the instant application will show that independent claims 1, 7 and 14 of the instant application call for, in case of claim 1,  a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on differences between different combinations of neighboring pixels of the pixel, wherein a minimum difference of the differences between the different combinations of the neighboring pixels of the pixel is selected as the MASD for the pixel;  wherein one of the neighboring pixels is not positioned in a same row or same column as the pixel; and in response to the MASD for the pixel being below a threshold, encoding the pixel using variable length coding.

Claims 1, 9 and 15 of Patent no. 8,705,623 calls for similar limitations.  In fact, independent claims 1, 9 and 15 of the cited Patent call for a method of compressing digital image data comprising: selecting an entropy code for encoding a line of pixels in the digital image data, wherein the entropy code is selected from a plurality of variable length entropy codes; using spatial prediction to compute a pixel predictor and a pixel residual for a pixel in the line of pixels, wherein using spatial prediction comprises computing a minimum absolute sample difference (MASD) for the pixel based on neighboring pixels, wherein the neighboring pixels are a left neighboring pixel in the line of pixels, a top left neighboring pixel in a previous line of pixels, and a top neighboring pixel in the previous line of pixels, and wherein computing the MASD comprises computing an absolute sample difference (ASD) between the top left neighboring pixel and the top neighboring pixel, an ASD between the top left neighboring pixel and the left neighboring pixel, and an ASD between the top left neighboring pixel and an interpolated pixel value 
computed from the top neighboring pixel and the left neighboring pixel;  and computing the pixel predictor and the pixel residual based on the MASD;  and selectively encoding the pixel residual using one of the entropy code or run mode encoding.
 Therefore, when comparing the claims of the instant application and the claims of the cited Patent no. 8,705,623 it is clear that the cited Patent anticipates the claims of the instant application since all the limitations of the cited patent are included in the claims of the published patent. To the examiner, it is clear that the differences between the claims do not rise to a patentability level. 
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claims 2-6, 8-13, and 15-20 are rejected by dependency to claims 1, 7, 1.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent no. 10,368,093 to Chen et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 14 of the instant application and claims 1, 9 and 15 of Patent no. 10,368,093 are drawn to the same invention.  A close look at the instant application will show that independent claims 1, 7 and 14 of the instant application call for, in case of claim 1,  a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on differences between different combinations of neighboring pixels of the pixel, wherein a minimum difference of the differences between the different combinations of the neighboring pixels of the pixel is selected as the MASD for the pixel, wherein one of the neighboring pixels is not positioned in a same row or same column as the pixel; and in response to the MASD for the pixel being below a threshold, encoding the pixel using variable length coding.
Claims 1, 9 and 15 of Patent no. 10,368,093 calls for similar limitations.  In fact, independent claims 1, 9 and 15 of the cited Patent call for, in the case of claim 1, a method of compressing digital image data comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on neighboring pixels, wherein the neighboring pixels comprise a left neighboring pixel in the line of pixels, a top left neighboring pixel in a previous line of pixels, and a top neighboring pixel in the previous line of pixels, and wherein computing the MASD comprises computing an absolute sample difference (ASD) between the top left neighboring pixel and the top neighboring pixel, an ASD between the top left neighboring pixel and the left neighboring pixel, and an ASD between the top left neighboring pixel and an interpolated pixel value computed from the top neighboring pixel and the left neighboring pixel;  computing a pixel predictor and a pixel residual for the pixel based on the MASD;  and selectively encoding the pixel residual using one of an entropy code or run mode encoding.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
 
Claims 2-6, 8-13, and 15-20 are rejected by dependency to claims 1, 7, 13.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent no. 10,999,601 to Chen et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 14 of the instant application and claims 1, 8 and 14 of Patent no. 10,999,601 are drawn to the same invention.  A close look at the instant application will show that independent claims 1, 7 and 14 of the instant application call for, in case of claim 1, a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on differences between different combinations of neighboring pixels of the pixel, wherein a minimum difference of the differences between the different combinations of the neighboring pixels of the pixel is selected as the MASD for the pixel wherein one if the neighboring pixels is not positioned in a same row or same column as the pixel; and in response to the MASD for the pixel being below a threshold, encoding the pixel using variable length coding.
Claims 1, 9 and 15 of Patent no. 10,999,601 calls for similar limitations.  In fact, independent claims 1, 9 and 15 of the cited Patent call for, in the case of claim 1, a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on differences between different combinations of neighboring pixels of the pixel, wherein the neighboring pixels comprise a left neighboring pixel in the line of pixels, a top left neighboring pixel in a previous line of pixels, and a top neighboring pixel in the previous line of pixels, and wherein the smallest of the differences between the different combinations of the neighboring pixels of the pixel is selected as the MASD for the pixel; and in response to the MASD for the pixel being below a threshold, encoding the pixel using variable length coding.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
 
Claims 2-6, 8-13, and 15-20 are rejected by dependency to claims 1, 7, 14.

 Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimoto et al. (US Patent Application Publication no. 2003/0152150) in view of Strom et al. (US Patent Application Publication no. 2013/0011059).

Regarding claim 1, Fujimoto discloses a system comprising one or more processors, a CRM, and a method comprising: computing a minimum absolute sample difference (MASD) for a pixel in a line of pixels based on neighboring pixels (See Fujimoto Abstract, [0036]-[0037] and [0043]), in response to the MASD for the pixel being below a threshold, encoding the pixel (See [0033]).
	It is noted that Fujimoto is silent about the MASD for pixel in a line is based on differences between different combinations of neighboring pixels of the pixel as newly claimed in the amended claims.
However, Strom teaches computing a minimum absolute sample difference wherein the MASD for pixel in a line is based on differences between different combinations of neighboring pixels of the pixel (See Strom [0010], [0012], [0056] and [0142]).
Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage of modifying the method of Fujimoto to incorporate Strom’s teachings wherein the MASD for pixel in a line is based on differences between different combinations of neighboring pixels of the pixel.  The motivation for performing such a modification in Fujimoto is to be able to handle pixel blocks having unnaturally sharp color discontinuities between different pixel positions as taught by Strom (See Strom [0015]-[0016]).
It is also noted that Fujimoto is silent about “wherein one of the neighboring pixels is not positioned in a same row or same column as the pixel”.
However, Strom teaches computing a minimum absolute sample difference wherein one of the neighboring pixels is not positioned in a same row or same column as the pixel (See Strom [0051], [0085], [0092], and [0128]).
Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage of modifying the method of Fujimoto to incorporate Strom’s teachings wherein one of the neighboring pixels is not positioned in a same row or same column as the pixel.  The motivation for performing such a modification in Fujimoto is to determine when edge discontinuity occurs between the pixels using the classification result in order to perform proper pixel compression.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424